 

EXHIBIT 10.1

 

EQUITY INTEREST PURCHASE AGREEMENT

 

THIS EQUITY INTEREST PURCHASE AGREEMENT (the “Agreement”) is made and entered
into as of the 18th day of August, 2014 by and between Janel World Trade, Ltd.,
a Nevada corporation (“Janel”); The Janel Group of New York, Inc., a New York
corporation (“JNY”; Janel and JNY are hereinafter collectively referred to
without distinction as “Janel Group”); Alpha Logistics LLC, a New Jersey limited
liability company (“Alpha”); Alpha International, LP, a New York limited
partnership (“AILP”); PCL Transport, LLC, a New Jersey limited liability company
(“PCL”; Alpha, AILP and PCL are hereinafter collectively referred to without
distinction as “Alpha Group”); and John Joseph Gonzalez II (“JJG”) and Cathleen
Margaret Gonzalez (“Cathleen”; JJ and Cathleen are hereinafter jointly referred
to without distinction as the “Members” and individually as a “Member”).

 

Explanatory Statement

 

Janel Group and Alpha Group are each engaged in the freight forwarding and
logistics industries. Alpha Group and the Members desire to sell and Janel Group
desires to purchase all of the equity interests in each of AILP and PCL, and
thereby acquire substantially all of the assets used in the business of Alpha
Group, on the terms and conditions hereinafter set forth.

 

Agreement

 

NOW THEREFORE, for the mutual consideration set out herein, the parties hereto
agree as follows:

 

1.           Definitions; Rules of Construction.

 

1.1. For purposes of this Agreement, the terms set forth below shall have the
following meanings:

 

Adjustment - As defined in Section 3.2.

 

AILP - As defined in the introductory paragraph of this Agreement.

 

AILP Interests – All of the partnership, equity or ownership interests in AILP.

 

Alpha - As defined in the introductory paragraph of this Agreement.

 

Alpha Group - As defined in the introductory paragraph of this Agreement.

 

 

 

 

Alpha Assets - All of the assets of Alpha Group (whether real or personal
property), with the exception of the Excluded Assets, and including those assets
listed on Schedule 1.1(a), (but, unless excluded as provided below, whether or
not so listed are included in Alpha Assets), Alpha Group’s customer lists and
information for the past five years and related current and historical business
records created or maintained by Alpha Group relating to active and inactive
customers and business for the preceding five years and any prospective
customers (including, in all instances, pricing information charged by Alpha
Group and internal costing and vendor information as to transportation
services); all of Alpha Group’s security deposits; all equipment, vehicles,
parts, tools, computers, computer equipment and computer software, and other
assets; all associated computerized information relating to such business and
customers; all information relating to current, historical, and planned
marketing and sales of services; all interest in any names used by any entity in
Alpha Group or its predecessors in the past five years, and all service marks
utilized in connection therewith; all local, 800 and international telephone and
telefax numbers utilized by Alpha Group in connection with its businesses; all
goodwill; all prepaid rents, utility bills, license fees and other pre-paid
expenses; the right to use the premises covered by the Facility Leases; all
furniture, fixtures and equipment used in or held for use in the space covered
by the Facility Leases or in connection therewith (subject to dispositions or
replacements prior to Closing in the ordinary course of business); all rights of
Alpha Group from and after the Closing Date under vendor, customer and sales
representative contracts of Alpha Group in connection with its business; all
transferable governmental licenses or authorizations with respect to the conduct
of the Alpha Business; all other transferable licenses pursuant to which any
assets used in the Alpha Business are used; all prepaid rents, utility bills,
license fees and other prepaid expenses of Alpha Group; and all other tangible
and intangible assets of Alpha Group.

 

Alpha Business - The business heretofore operated by Alpha Group.

 

Auditor - The independent certified public accountant (or firm thereof)
regularly engaged by Janel.

 

Authorizations – As defined in Section 7.18.

 

Base Balance Sheet - The internally prepared balance sheet of Alpha Group as of
July 31, 2014 attached hereto as Exhibit A.

 

Cash Payment - As defined in Section 3.2.

 

Cathleen - As defined in the introductory paragraph of this Agreement.

 

Closing - The closing of the transactions contemplated by this Agreement.

 

Closing Date - August 27, 2014 or such later date as may be agreed to by the
parties.

 

Code - The Internal Revenue Code of 1986, as amended, and regulations
promulgated thereunder.

 

Contracts – As defined in Section 7.18.

 

EBITDA – Earnings before the deduction of interest expenses, taxes,
depreciation, and amortization, as such items are reflected on the applicable
GAAP financial statements.

 

Earn-Out - As set forth in Section 4.

 

Earn-Out Years - The three consecutive periods consisting of (i) the Closing
Date through the last day of the calendar quarter closest to the first
anniversary of the Closing Date (which shall be the first Earn-Out Year or
Earn-Out Year 1), and (ii) each of the two successive 12-month periods ending in
2016 and 2017 (which shall be the second and third Earn-Out Years,
respectively).

 

Employment Agreement - The Employment Agreement attached hereto as Exhibit C.

 

Equity Interests – Collectively, the AILP Interests and the PCL Interests.

 

 

 

 

ERISA - The Employee Retirement Income Security Act of 1974, as amended, and the
regulations issued thereunder.

 

Escrow Agreement – The Escrow Agreement to be attached hereto as Exhibit E.

 

Excluded Assets –The items listed on Schedule 1.1(b).

 

Facilities - The leased office, warehouse, and terminal space and other real
property occupied by Alpha Group as part of the Alpha Business, as more
specifically set forth on Schedule 7.14.

 

Facility Leases – The current leases entered into by Alpha Group with respect to
the Facilities.

 

GAAP - United States generally accepted accounting principles.

 

Janel - As defined in the introductory paragraph of this Agreement.

 

Janel Group - As defined in the introductory paragraph of this Agreement.

 

JJG - John Joseph Gonzalez II.

 

JNY - As defined in the introductory paragraph of this Agreement.

 

Member - As defined in the introductory paragraph of this Agreement.

 

Net Income – With respect to any Earn-Out Year, Janel’s net income as determined
by the Auditor in accordance with GAAP.

 

Nevada Corporation Law - The General Corporation Law of the State of Nevada.

 

PCL - As defined in the introductory paragraph of this Agreement.

 

PCL Interests – All of the membership, equity or ownership interests in PCL.

 

Purchase Price – As defined in Section 3.1.

 

Retained Obligations – As defined in Section 2.2.

 

SEC - United States Securities and Exchange Commission.

 

Securities Act - The Securities Act of 1933, as amended.

 

Total Janel EBITDA – With respect to any Earn-Out Year, the total of (i) Janel’s
EBITDA, plus (ii) the EBITDA generated by the operation of the Alpha Assets
following the Closing, but excluding any EBITDA generated by the operation of
any assets acquired by Janel subsequent to the Closing, all as determined by the
Auditor.

 

1.2.   The Explanatory Statement is hereby incorporated into this Agreement and
made a part hereof.

 

 

 

 

1.3.   The section and other headings contained in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement.

 

1.4.   References in this Agreement to the “knowledge” of an entity shall mean
the knowledge of the president, chief executive officer, chief operating
officer, and chief financial officer of such entity, to the extent applicable,
and with respect to Alpha Group shall specifically include the knowledge of JJG,
in each case following due inquiry.

 

1.5.   Unless the context of this Agreement clearly requires otherwise,
references to the plural include the singular, to the singular include the
plural, to the part include the whole, and to the male gender shall also pertain
to the female and neuter genders and vice versa.   The term “including” is not
limiting, and the term “or” has the inclusive meaning represented by the phrase
“and/or”.   The words “hereof,” “herein,” “hereby,”, “hereto”, “hereunder” and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement.   Section, Schedule, Exhibit and
clause references are to this Agreement unless otherwise specified.

 

2.           Purchase of Equity Interests; Retention of Liabilities.

 

2.1.   On the terms and subject to the conditions set forth in this Agreement,
Alpha Group hereby agrees to sell, transfer and assign to Janel Group, and Janel
Group hereby agrees to purchase from Alpha Group, on the Closing Date, all of
the right, title and interest of the Alpha Group in and to the Equity Interests,
as more particularly set forth on Schedule 2.1.   Janel, at its option, may
designate one or more other direct or indirect subsidiaries or affiliates of
Janel to purchase the Equity Interests provided such direct or indirect
subsidiaries or affiliates of Janel enters into a joinder pursuant to which it
agrees to be bound by the terms of this Agreement to the same extent Janel is so
bound.

 

2.2.   Prior to the Closing, the Members or their designees, other than any of
the Alpha Group, will assume the obligations of Alpha Group listed on Schedule
2.2 (the “Retained Obligations”).

 

3.           Consideration.

 

3.1.   The consideration for all of the Equity Interests (the “Purchase Price”)
shall be as follows:

 



 3.1.1.The Cash Payment paid as provided in Section 3.2; and     3.1.2.The
amount of the Earn-Out, which are installment payments of a portion of the
Purchase Price, paid as provided in Section 4.



 

3.2.   The Cash Payment shall be $5,719,275 less the amount, if any, by which
the total of Alpha Group’s accounts payable as of the Closing Date exceed the
total of Alpha Group’s accounts receivable as of the Closing Date (the
“Adjustment”), all as determined jointly by Janel and Alpha Group on the Closing
Date (the “Cash Payment”).   The Cash Payment shall be paid to the Members via
federal funds wire transfer by or on behalf of Janel Group pursuant to
instructions to be provided by Alpha Group to Janel as follows: (i) $5,519,274
less the Adjustment shall be paid on the Closing Date, and (ii) $200,000, shall
be paid pursuant to the terms of the Escrow Agreement.

 

 

 

 

4.           Earn-Out.

 

4.1.   The amount of the Earn-Out (the “Earn-Out”) shall be as follows, based on
each Earn-Out Year, or pro rata for any portion thereof.

 

4.1.1.   Within 30 days following the first anniversary of the Closing Date,
provided that JJG is employed by Janel (or one of its subsidiaries) from and
after the Closing through such first anniversary, Janel Group will pay the
Members $500,000.

 

4.1.2.   Within 60 days following the second anniversary of the Closing Date,
provided that

 



(i)JJG is employed by Janel (or one of its subsidiaries) from and after the
Closing through such second anniversary, and

(ii)the Total Janel EBITDA for the second Earn-Out Year is more than $1.0
million,





 

Janel Group will pay the Members (a) $500,000, plus (b) an amount equal to 40%
of the amount by which such Total Janel EBITDA exceeds $1.0 million.

 

4.1.3.   Within 60 days following the third anniversary of the Closing Date,
provided that

 



(i)JJG is employed by Janel (or one of its subsidiaries) from and after the
Closing through such third anniversary, and

(ii)the Total Janel EBITDA for the third Earn-Out Year is more than $1.0
million,





 

Janel Group will pay the Members (a) $500,000, plus (b) an amount equal to 40%
of the amount by which such Total Janel EBITDA exceeds $1.0 million.

 

4.1.4.   If, prior to any anniversary of the Closing Date upon which the payment
of an Earn-Out is due, JJG’s employment by Janel (or one of its subsidiaries) is
terminated, then the payment due on such next anniversary date of the Closing
Date shall be prorated by multiplying the payment due by a fraction, the
numerator of which are the number of days since the last such anniversary that
JJG was employed by Jane (or one of its subsidiaries), and the denominator of
which is 365 and, as so prorated, shall be paid to the Members.

 

4.2.   Together with each payment of the Earn-Out with respect to the second and
third Earn-Out Years, Janel shall compile and present to the Members a
calculation of Total Janel EBITDA with respect to such Earn-Out Year. Any
dispute concerning such calculation shall be submitted to a mutually agreed
accountant for final determination. If the parties cannot agree on an accountant
to make such determination, Janel and JJG shall each select an accountant and
such accountants shall mutually select a third accountant which shall make the
determination.

 

5.           Closing.

 

5.1. The Closing shall take place on the Closing Date at such time and place as
shall be agreed upon by the parties hereto, time being of the essence.

 

 

 

 

5.2.   At the Closing (i) the Members and Alpha (as set forth on Schedule 2.1)
will assign and transfer to Janel Group (as set forth on Schedule 2.1) all of
the Members’ and Alpha’s right, title and interest in and to the Equity
Interests free and clear of all liens, security interests, claims or
encumbrances, by delivery of a duly executed Assignment of Equity Interest in
the form of Exhibit B hereto, and (ii) the parties shall deliver the
certificates and other contracts, documents and instruments required to be
delivered by them, respectively, as set forth in Sections 10 and 11.

 

5.3.   If, prior to the Closing, any of the Alpha Assets are destroyed or
damaged or taken in condemnation, the insurance proceeds or condemnation award
with respect thereto shall be a Alpha Group Asset. At the Closing, Alpha Group
shall pay to Janel any such insurance proceeds or condemnation awards received
by Alpha Group on or prior to the Closing and shall assign to or assert for the
benefit of Janel all of its rights against any insurance companies, governmental
or regulatory authorities and others with respect to such damage, destruction or
condemnation.

 

6.           Representations and Warranties of Janel.

 

Janel Group represents and warrants to Alpha Group as follows:

 

6.1.   Janel Existence and Good Standing. Janel: (i) is a corporation duly
organized, validly existing, and in good standing under the laws of Nevada; (ii)
has the corporate power and authority to own, lease, and operate its properties
and carry on its business as now being conducted by it; and (iii) is, or has
filed for qualification to be, duly licensed, qualified and authorized to do
business as a foreign corporation in, and in good standing in, each jurisdiction
in which failure to be so licensed, qualified, authorized, or in good standing
will have a material adverse effect on the business or properties (owned,
leased, or operated) of such entity, and is not aware of any reason for which
any such filing for qualification will not be effective without cost above
customary filing fees and expenses.

 

6.2.   JNY Existence and Good Standing. JNY: (i) is a corporation duly
organized, validly existing, and in good standing under the laws of New York;
(ii) has the corporate power and authority to own, lease, and operate its
properties and carry on its business as now being conducted by it; and (iii) is,
or has filed for qualification to be, duly licensed, qualified and authorized to
do business as a foreign corporation in, and in good standing in, each
jurisdiction in which failure to be so licensed, qualified, authorized, or in
good standing will have a material adverse effect on the business or properties
(owned, leased, or operated) of such entity, and is not aware of any reason for
which any such filing for qualification will not be effective without cost above
customary filing fees and expenses.

 

6.3.   Power and Authority; Authorization. Janel Group has full power and
authority to enter into, execute and deliver this Agreement, and to perform its
obligations hereunder. The execution, delivery, and performance of this
Agreement by Janel Group have been duly authorized and approved by the
respective Boards of Directors of Janel and JNY, subject to all contingencies
set forth herein. This Agreement has been, and each of the Exhibits hereto and
other documents required hereunder (if applicable) will be, on the Closing Date,
duly executed and delivered by or on behalf of Janel Group and are the legal,
valid, and binding obligations of Janel Group in accordance with their
respective terms, subject (as to the enforcement of remedies) to laws of general
application relating to bankruptcy, insolvency and the relief of debtors and (as
to the availability of equitable remedies) to the discretion of the equity
tribunal having jurisdiction.

 

 

 

 

6.4.   No Violations. The execution, delivery, and performance of this Agreement
by Janel Group (i) will not violate (with or without the giving of notice or the
lapse of time, or both) or require any registration, qualification, consent,
approval, or filing under (except as set forth in Section 6.4), any law,
ordinance or regulation binding on any such entity, and (ii) will not

 

(a) conflict with, require any consent or approval under, result in the breach
of any provision of, constitute a default under, result in the acceleration of
the performance of its obligations under, cause or allow for the termination of,
or

 

(b) result in the creation of any claim, lien, charge, or encumbrance upon,
Janel Group’s properties, assets, or businesses, pursuant to

 

its certificate of incorporation or by-laws, any debt instrument, mortgage, deed
of trust, license, permit, franchise, lease, contract, or other instrument or
agreement to which such entity or any of its subsidiaries is a party, or any
judgment, order, writ or decree of any court, arbitrator or governmental agency
by which such entity or any of its assets or properties is bound. Neither Janel,
nor any of its subsidiaries, assets or properties is subject to or bound or
affected by any article of incorporation or by-law provision, debt instrument,
mortgage, deed of trust, license, permit, franchise, lease, contract, other
instrument or agreement, judgment, order, writ, decree, injunction, law,
statute, ordinance or regulation, or any other restriction of any kind or
character, which would prevent such entity from entering into, or performing its
obligations under, this Agreement, except for such instruments the violation(s)
of which can be cured at an aggregate immaterial cost or expense to such entity
and, with or without being cured, will not prevent such entity from continuing
its business in the ordinary course.

 

6.5.   Approvals Required.   Except as set forth on Schedule 6.5, no approval,
authorization, consent, clearance, order or other action of, or filing with, any
person, firm or corporation, or any court, administrative agency or other
governmental authority, or any governmental or non-governmental trade group, is
required by Janel Group in connection with the execution and delivery by Janel
Group of this Agreement or the performance by Janel Group of the transactions
described herein.

 

6.6.   Accuracy of Representations.   All representations and warranties with
respect to Janel Group are true and correct as of the date hereof. This
Agreement does not contain any untrue statement of a material fact with respect
to Janel Group or omit to state any material fact with respect to Janel
necessary to make the statements contained herein not misleading.

 

7.           Representations and Warranties of Alpha Group and the Members.

 

Each entity within Alpha Group and each of the Members, jointly and severally,
represent and warrant to Janel Group as follows:

 

7.1.   Existence and Good Standing.

 

7.1.1.   Alpha Logistics, LLC: (i) is a limited liability company duly
organized, validly existing, and in good standing under the laws of New Jersey;
(ii) has the power and authority to own, lease, and operate its properties and
carry on its business as now being conducted by it; and (iii) is duly licensed,
qualified and authorized to do business as a foreign entity in, and in good
standing in, each jurisdiction in which failure to be so licensed, qualified,
authorized, or in good standing will have a material adverse effect on the
business or properties (owned, leased, or operated) of Alpha Group.

 

 

 

 

7.1.2.   Alpha International, L.P.: (i) is a limited partnership duly organized,
validly existing, and in good standing under the laws of New York; (ii) has the
power and authority to own, lease, and operate its properties and carry on its
business as now being conducted by it; and (iii) is duly licensed, qualified and
authorized to do business as a foreign entity in, and in good standing in, each
jurisdiction in which failure to be so licensed, qualified, authorized, or in
good standing will have a material adverse effect on the business or properties
(owned, leased, or operated) of Alpha Group

 

7.1.3.   PCL Transport, LLC: (i) is a limited liability company duly organized,
validly existing, and in good standing under the laws of New Jersey; (ii) has
the power and authority to own, lease, and operate its properties and carry on
its business as now being conducted by it; and (iii) is duly licensed, qualified
and authorized to do business as a foreign entity in, and in good standing in,
each jurisdiction in which failure to be so licensed, qualified, authorized, or
in good standing will have a material adverse effect on the business or
properties (owned, leased, or operated) of Alpha Group.

 

7.2.   Capitalization.   The equity, membership or partnership interests in each
of Alpha, AILP and PCL are as set forth on Schedule 2.1.

 

7.3.    Title to Equity Interests; Options.   Each of the current equity owners
of AILP and PCL, as set forth on Schedule 2.1, has good and marketable title to
his respective equity interest in such entity, free and clear of any lien, claim
or encumbrance. There are no outstanding or authorized options, warrants, calls,
subscriptions, rights, convertible securities, commitments, agreements, or
understandings of any character obligating any entity in Alpha Group or equity
owner of any entity in Alpha Group to issue any equity interests of any class or
securities convertible into, or evidencing the right to purchase, any equity
interests of any class.

 

7.4.    Subsidiaries.    Other than as set forth on Schedule 2.1, no entity in
Alpha Group has any subsidiaries and no entity in Alpha Group, directly or
indirectly, owns any interest in or control any corporation, partnership, joint
venture or other business association.

 

7.5.    No Restrictions.    Without limiting the generality of other
representations and warranties contained herein, Alpha Group has maintained its
own records with respect to its customers containing the name, address, contact
information, customer requirements, and shipping rates with respect to each of
Alpha Group’s customers over the past five years. Such records are the sole
property of Alpha Group, and neither Alpha Group nor any of the Members is
prohibited from disclosing and transferring to Janel Group any such information
pursuant to the terms of any agreement.

 

7.6.    Alpha Group Power and Authority; Authorization.    Alpha Group has full
power and authority to enter into, execute and deliver this Agreement, and to
perform each of its obligations hereunder. The execution, delivery, and
performance of this Agreement by Alpha Group have been duly authorized and
approved by the managers and equity owners of Alpha Group. This Agreement has
been, and each of the Exhibits hereto and other documents required hereunder (if
applicable) will be, on the Closing Date, duly executed and delivered by or on
behalf of Alpha Group and the Members, and are the legal, valid, and binding
obligations of Alpha Group and the Members in accordance with their respective
terms, subject (as to the enforcement of remedies) to laws of general
application relating to bankruptcy, insolvency and the relief of debtors and (as
to the availability of equitable remedies) to the discretion of the equity
tribunal having jurisdiction.

 

 

 

 

7.7.    No Alpha Group Violations.    The execution, delivery, and performance
of this Agreement by Alpha Group and the Members (i) will not violate (with or
without the giving of notice or the lapse of time, or both) or require any
registration, qualification, consent, approval, or filing under (except as set
forth in Section 7.8), any law, ordinance or regulation binding on Alpha Group
or any of the Members, and (ii) will not

 

(a) conflict with, require any consent or approval under, result in the breach
of any provision of, constitute a default under, result in the acceleration of
the performance of its obligations under, cause or allow for the termination of,
or

 

(b) result in the creation of any claim, lien, charge, or encumbrance upon, any
equity interests in Alpha Group or any of its properties, assets, or businesses,
pursuant to

 

the certificate of formation, limited liability company agreement, limited
partnership agreement, any debt instrument, mortgage, deed of trust, license,
permit, franchise, lease, contract, or other instrument or agreement to which
any entity in Alpha Group or any Member is a party, or any judgment, order, writ
or decree of any court, arbitrator or governmental agency by which Alpha Group
or any Member or any of their respective assets or properties is bound. Neither
Alpha Group nor any Member nor any of their respective assets or properties is
subject to or bound or affected by any constituent instrument provision, debt
instrument, mortgage, deed of trust, license, permit, franchise, lease,
contract, other instrument or agreement, judgment, order, writ, decree,
injunction, law, statute, ordinance or regulation, or any other restriction of
any kind or character, which would prevent Alpha Group or any Member from
entering into, or performing its obligations under, this Agreement, except for
such instruments the violation(s) of which can be cured at an aggregate
immaterial cost or expense to Alpha Group or the Members (as the case may be)
and, with or without being cured, will not prevent Alpha Group or the Members
(as the case may be) from continuing its business in the ordinary course.
Without limiting the generality of the foregoing, Alpha Group and the Members,
jointly and severally, represent and warrant to Janel Group that neither Alpha
Group nor any Member is bound by any non-competition, franchise, service, or
other agreement which would prohibit or restrict Alpha Group or the Members from
entering into this Agreement or performing any of their respective obligations
under this Agreement or the Employment Agreement.

 

7.8.    Approvals Required.    Except as set forth on Schedule 7.8, no approval,
authorization, consent, order or other action of, or filing with, any person,
firm or corporation, any court, administrative agency or other governmental
regulatory authority, or any governmental or non-governmental trade group, is
required by Alpha Group or any Member in connection with the execution and
delivery by Alpha Group or the Members of this Agreement or the Employment
Agreement, or the performance by Alpha Group or the Members of the transactions
described herein and for the operation of the Alpha Business by Janel Group
following the Closing.

 

7.9.    Title to Property and Related Matters.    Except for the liens listed on
Schedule 7.9, all of which shall be released prior to or on the Closing Date, on
the date hereof, Alpha Group has, and on the Closing Date will have, good and
marketable title to all assets and properties used in the Alpha Business of any
kind or character, free and clear of any liens or encumbrances, and all such
assets and properties are reflected on the Base Balance Sheet (subject to
dispositions or replacements prior to Closing in the ordinary course of
business). With the exception of the Excluded Assets, the Alpha Assets
constitute all of the assets and properties used in the Alpha Business of any
kind or character as heretofore conducted. Except for matters that may arise in
the ordinary course of business, to the best of the knowledge of Alpha Group,
Alpha Group’s material assets are in good operating condition and repair,
reasonable wear and tear and normal obsolescence excepted. To the best of the
knowledge of Alpha Group, there does not exist any condition or agreement that
materially interferes with the use of the Alpha Assets in the conduct of the
Alpha Business in the ordinary course. Alpha Group has no interest in real
property other than as lessee pursuant to the Facility Leases.

 

 

 

 

7.10.    Licenses; Trademarks; Trade Names.    Schedule 7.10 contains a true and
complete list and brief description of all licenses, registered trademarks,
registered trade names, registered service marks, copyrights, patents or
applications for any of the foregoing required or used in the Alpha Business,
other than licenses to use “off-the-shelf” commercial software included with the
equipment that constitute part of the Alpha Assets (none of which licenses are
material). Except as listed on such Schedule and such licenses to use
“off-the-shelf” commercial software, no license, trademark, trade name, service
mark, copyright, is required or used in the Alpha Business.

 

7.11.    Financial Statements.    The income statement and balance sheet of
Alpha Group for the 12-month periods ending December 31, 2011, 2012 and 2013;
and a balance sheet and income statement for the six month period ended June 30
, 2014 and all other financial statements of Alpha Group delivered or to be
delivered to Janel prior to the Closing pursuant to the terms hereof are (or
will be when delivered) accurate and complete in all material respects and
fairly present Alpha Group’s financial position as at the dates set forth
therein and the results of its operations for the periods reflected therein. All
such unaudited financial statements have been prepared in conformity with GAAP
applied on a basis consistent with that of prior periods, except that such
unaudited financial statements will not contain footnotes and will contain
reasonable estimates, subject to adjustment, of accruals, deferrals, and
reserves consistent with past practices. Without limiting the generality of the
foregoing, such financial statements do not contain any untrue statement of a
material fact or omit to state any material fact necessary to make such
financial statements not misleading. Alpha Group has always used the fiscal year
ending December 31 as its fiscal year.

 

7.12.     [INTENTIONALLY OMITTED]

 

7.13.   Undisclosed Liabilities.   Except as disclosed in the financial
statements referred to in Section 7.11, as of the dates referred to in such
financial statements Alpha Group has no liabilities or obligations of any kind,
whether accrued, absolute, contingent or otherwise, and whether or not required
to be disclosed on a balance sheet prepared in conformity with GAAP, and since
the date of the last such financial statement, Alpha Group has incurred no such
liability or obligation other than in the ordinary course of business and in
amounts consistent with historic business operations.

 

7.14.    Facilities.

 

(i)       Facilities.   Schedule 7.14 contains a complete and accurate list and
description of Facilities leased by Alpha Group and the following terms of all
Facility Leases: (a) a general description of the leased property, (b) the term
thereof, (c) the applicable rent, and (d) any requirements for the consent of
third parties to assignments thereof.

 

(ii)      Facility Leases.    All Facility Leases are valid, binding and
enforceable in accordance with their terms and, are in full force and effect.
Except as set forth in Schedule 7.14, no event exists which (whether with or
without notice, lapse of time or both or the happening or occurrence of any
other event) would constitute a default thereunder on the part of Alpha Group
which would terminate or cause a material liability under any Facility Leases;
and, there exists no occurrence of any event which (whether with or without
notice, lapse of time or both or the happening or occurrence of any other event)
would constitute a default thereunder by any other party. Alpha Group have
delivered true and correct copies of the Facility Leases to Janel prior to the
date hereof.

 

 

 

 

(ii)      Actions; Governmental Commitments.   There are no pending condemnation
proceedings, administrative proceedings or other actions against Alpha Group
with respect to any of the Facilities or Facility Leases, or to the knowledge of
Alpha Group, pending or threatened condemnation proceedings, administrative
proceedings or other actions with respect to any of the Facilities or Facility
Leases. No commitments have been made to any governmental authority relating to
any of the Facilities which would impose an obligation upon Janel or its
successors or assigns to make any contributions of money (except customary real
estate taxes) or dedications of land, or to construct, install or maintain any
improvements of a public or private nature on or off any of the Facilities.

 

(iii)     Leases or Other Agreements.   Alpha Group has not entered into any
subleases, licenses, occupancy agreements, options, rights, concessions or other
agreements or arrangements written or oral, with respect to the areas of
Facilities leased by Alpha Group.

 

(iv)     Use of Facility Leases.   With respect to each Facility Lease, Alpha
Group enjoys peaceful and undisturbed possession of all leased Facilities,
subject to the rights of the fee owners and the terms of the Facility Leases,
and Alpha Group has performed all the obligations required to be performed by it
under the Facility Leases though the date hereof.

 

(v)      Certificate of Occupancy.   Alpha Group has received all required
approvals of governmental authorities (including permits and a certificate of
occupancy or other similar certificate permitting lawful occupancy by Alpha
Group of the Facilities) required in connection with Alpha Group’s operation of
the Facilities.

 

(ivi)    Utilities.   All of the Facilities are supplied with utilities
(including water, sewage, disposal, electricity and telephone) and other
services necessary for the operation of the Facilities as currently operated,
and, to the knowledge of Alpha Group, there is no condition which would result
in the termination of any such utility services.

 

(vii)    Improvements, Fixtures and Equipment.   None of the leasehold
improvements is subject to any commitment or other arrangement for their sale or
use by an affiliate of Alpha Group, or any third party that would materially
interfere with the use thereof.

 

(viii)   No Special Assessment.  Alpha Group has not received notice of any
special assessment relating to any of the Leased Facilities or any portion
thereof and, to the knowledge of Alpha Group, there is no pending or threatened
special assessment with respect thereto.

 

(ix)     Defaults; Violations.   Alpha Group has not received any notice from
any mortgagee, insurer, governmental authority or other entity advising Alpha
Group of (a) the existence of any default with respect to any of the Facilities,
or (b) the violation of any zoning, subdivision, health, land, building, use or
other laws, codes or regulations applicable to any of the Facilities.

 

(x)       Miscellaneous.    Alpha Group is not aware of any of the following at
any of the Facilities: (a) any encroachments, easements or matters of title that
may affect such Facility; (b) flooding, drainage, or grading problems; (c)
structural modifications or other alterations or repairs made without necessary
permits; (d) any settling from any cause or slippage, sliding or other soil
problems; or (e) any zoning violations or violations of setback requirements.

 

7.15.   Customer Accounts. All freight forwarding and logistics business of each
of the Members has been and continues to be conducted through Alpha Group. All
of Alpha Group’s customer accounts are actual active accounts of Alpha Group
prior to the Closing Date. Alpha Group has no knowledge that any such customer
account will not be a customer of Janel Group following the Closing with the
volume of business substantially the same as the volume of business conducted
with Alpha Group prior to the Closing. Nothing herein shall be construed as a
guarantee by any entity in Alpha Group or any Member that any customer of Alpha
Group will remain a customer of Janel Group following the Closing or the volume
of business which any such customer will conduct with Janel Group following the
Closing.

 

 

 

 

7.16.   Material Adverse Change.   Except as set forth in Schedule 7.16 or as
otherwise reflected herein, since December 31, 2013 through the Closing Date,
the business of Alpha Group has been operated in the ordinary course and there
has not been:

 

(i)        Any actual or, to the knowledge of Alpha Group, any threatened,
material adverse change in the business, condition (financial or otherwise),
results of operations, prospects, properties, assets, liabilities, earnings, net
worth, or prospects thereof, except for the general effects of present economic
conditions or conditions affecting the freight forwarding industry generally;

 

(ii)       Any material damage, destruction or casualty loss (whether or not
covered by insurance) affecting Alpha Group, the Alpha Assets, properties or
business;

 

(vii)    Any statute, rule, regulation or order adopted (including orders of
regulatory authorities with jurisdiction over Alpha Group or its business) that
materially and adversely affects Alpha Group, the Alpha Assets or the Alpha
Group Business, other than any statute, rule, regulation or order affecting the
freight forwarding industry in general;

 

(iv)      Any increase in, or commitment to increase, the wage, salary,
commissions, bonus, employee benefit rate or other compensation payable or to
become payable to any of Alpha Group’s employees, provided, however, that this
paragraph shall not restrict or limit Alpha Group in any way from hiring
additional personnel who are required for its operations in the usual course of
business consistent with past practices;

 

(v)      Any lien placed on any of the Alpha Assets;

 

(vi)     Any sale, assignment, transfer, lease, disposition of, or agreement to
sell, assign, transfer, lease, or dispose of, any of the Alpha Assets, except
for dispositions of personal property in the ordinary course of business;

 

(vii)    Any acquisition or lease by Alpha Group of any assets or property of
any other party except for supplies in the ordinary course of business and
acquisitions of personal property in the ordinary course of business;

 

(viii)   Any collective bargaining agreement or commitment by Alpha Group or any
liability incurred by Alpha Group to any labor organization or other material
change in employee relations;

 

(ix)      Any capital expenditure by Alpha Group in excess of $20,000 or outside
the ordinary course of business;

 

(x)       Any change by Alpha Group in the nature of its business or its
methods, principles or practices of accounting;

 

(xi)      To the knowledge of Alpha Group, the loss by Alpha Group of any
supplier(s), vendor(s), customer(s) or employee(s), which loss (individually or
in the aggregate) has had or is reasonably expected to have a material adverse
effect on Alpha Group’s financial condition, results of operation, business or
prospects;

 

 

 

 

(xii)     (a) Any indebtedness incurred by Alpha Group with respect to the
conduct of the Alpha Business in an aggregate principal amount exceeding $25,000
(net of any amounts discharged during such period), or (b) any voluntary
purchase, cancellation, prepayment or complete or partial discharge in advance
of a scheduled payment date with respect to, or waiver of any right of Alpha
Group under, any indebtedness of or owing to Alpha Group with respect to the
conduct of the Alpha Business.

 

(xiii)    Other than as set forth on Schedule 7.16, any declaration or payment
of any distribution in respect of the equity interests in Alpha Group, or other
payment to the equity owners of Alpha Group in their capacity as such.

 

(xiv)    Any entering into, any amendment, modification, termination (partial or
complete) or granting of a waiver under or giving any consent with respect to
(a) any Contract which is required (or had it been in effect on the date hereof
would have been required) to be disclosed pursuant to Section 7.18 or (b) any
Authorization included on Schedule 7.18.

 

(xv)     To Alpha Group’s knowledge, any other events or conditions of any
character specifically related to the business or operations of Alpha Group that
may reasonably be expected to have a material adverse effect on Alpha Group or
its business or financial condition, except for the general effects of present
economic conditions;

 

(xvi)    Any agreements or commitments to do any of the foregoing.

 

7.17.   Tax Matters.   Alpha Group and the Members have filed all federal,
state, local and foreign tax or related returns and reports due or required to
be filed with respect to Alpha Group’s business and earnings, which reports
accurately reflect in all material respects the amount of taxes due. Alpha Group
and the Members have paid all taxes or assessments that have become due with
respect to Alpha Group’s business and earnings, other than taxes or charges
being contested in good faith or not yet finally determined. Complete and
correct copies of the income tax returns of Alpha Group, together with attached
schedules, for the three taxable years ended 2011 through 2013, as filed with
all federal and state taxing authorities, signed by an officer of Alpha Group,
were supplied to Janel prior to the date hereof. All information reported on
such returns is true, accurate, and complete. Alpha Group has not adopted a plan
of complete liquidation under the Code or filed a consent pursuant to Section
341(f) of the Code. There are no tax liens or governmental claims with respect
to any properties owned by Alpha Group.

 

7.18.   Agreements and Authorizations.   Schedule 7.18 contains a true and
complete list and brief description of all written or oral contracts,
agreements, mortgages, obligations, understandings, arrangements, restrictions,
and other instruments (“Contracts”) to which any entity in Alpha Group is a
party or by which any entity in Alpha Group or its assets may be bound involving
required payments in any consecutive 12-month period or otherwise representing
required annualized costs to Alpha Group of $25,000 or more or representing
required aggregate payments by Alpha Group of $25,000 over the term of any such
agreement or arrangement (without regard to the amount of annualized payments or
costs). Schedule 7.18 also contains a true and complete list and brief
description of all governmental licenses, permits, authorizations and material
non-governmental licenses, franchises and agency arrangements necessary to
operate the Alpha Business as heretofore operated (“Authorizations”). True and
correct copies of all items set forth on such Schedule have been made available
to Janel. Except as disclosed on such Schedule, each such Contract and
Authorization is valid, binding in full force and effect. No event has occurred
which would constitute (whether with or without notice, lapse of time or the
happening or occurrence of any other event) a material default by Alpha Group
under any of the Contracts or Authorizations set forth in such Schedule. Alpha
Group is not aware of any material default by the other parties to such
Contracts or Authorizations.

 

 

 

 

7.19. Compliance; Governmental Authorizations.   To the knowledge of Alpha
Group: (i) Alpha Group has heretofore complied with all U.S. and foreign
federal, state, local or foreign laws, ordinances, regulations and orders
applicable to its business, including without limitation, federal and state
aviation, shipping, and trucking laws that, if not complied with, would
materially and adversely affect its business; (ii) Alpha Group has all federal,
state, local and foreign governmental licenses and permits necessary for the
conduct of its business; and (iii) such licenses and permits are in full force
and effect. Alpha Group knows of no violations of any such licenses or permits.
No proceedings are pending or, to Alpha Group’s knowledge, threatened to revoke
or limit the use of such licenses or permits.

 

7.20.   Litigation.   Except as set forth in Schedule 7.20, except for claims of
vendors the accounts of which are included in the payables included in the
latest dated financial statements referred to in Section 7.11, there are no
actions, suits, claims, investigations or legal, administrative or arbitration
proceedings pending against Alpha Group or any of its assets or business,
whether at law or in equity, or before or by any federal, state, municipal,
local, foreign or other governmental department, commission, board, bureau,
agency or instrumentality, nor does Alpha Group know of a threat of, or any
basis for, any such action, suit, claim, investigation or proceeding.

 

7.21.   Insurance.   Attached hereto as Schedule 7.21 is a list of all insurance
policies of Alpha Group, setting forth the name of the insurer, a description of
the policy, the amount of coverage, the amount of the premium and the expiration
date of the policy. All of Alpha Group’s insurable properties and assets are
insured, and have been consistently insured for the prior five years, for Alpha
Group’s benefit, under such policies of fire, casualty, and other insurance as
are customarily obtained to cover comparable properties and assets by businesses
in the region in which such properties and assets are located, in amounts, scope
and coverage which are adequate and reasonable in light of existing conditions.
Each insurance policy relating to the insurance referred to in this Section is
valid and enforceable. Alpha Group has not failed to give any notice or to
present any claim under any insurance policy in a due and timely fashion, nor
has it permitted a lapse in any of its insurance policies at any time during the
prior five years. Schedule 7.20 also contains a list and brief description of
all claims filed within the five years preceding the date hereof or threatened
to be filed by the insureds or, if known to Alpha Group, third-parties under any
insurance policies, a summary of all information available to Alpha Group which
pertains to the future costs of its insurance, and a description of the workers’
compensation experience rating of Alpha Group.

 

7.22.   Bankruptcy.   Neither Alpha Group nor any Member has any knowledge or
expectation that any petition for relief will be filed by any entity in Alpha
Group or any Member, or any case commenced against any entity in Alpha Group or
any Member under the Bankruptcy Code or any similar federal or state statute,
neither Alpha Group nor any Member has applied for or consented to the
appointment of, or taking of possession by, a receiver, custodian, trustee or
liquidator of itself or any of their respective properties or made a general
assignment for the benefit of creditors. Neither Alpha Group nor any Member is
insolvent.

 

7.23.   Employees.   Neither Alpha Group nor any of its employees is subject to
any collective bargaining agreement, no petition for certification or union
election is pending with respect to the employees of Alpha Group, and no union
or collective bargaining representative has sought, to the knowledge of Alpha
Group, such certification or recognition with respect to the employees of Alpha
Group at any time during the past three years. Except as set forth on Schedule
7.23, Alpha Group has not entered into any written or oral employment agreement
or become obligated under any other document, policy or practice which gives to
any person a right to employment or compensation. All of Alpha Group’s employees
can be terminated at will. Alpha Group is neither in breach of, nor has taken
any action which would constitute a breach of, any oral or written agreements or
understandings respecting employment. All obligations of Alpha Group, whether
arising by operation of law, by contract, by past custom or practice or
otherwise, for salaries, vacation, holiday pay, bonuses and other forms of
compensation which were payable to its officers, directors or employees as of
the date hereof (including all required taxes, insurance and withholding
thereon) have been paid as of the date hereof.

 

 

 

 

7.24.   Employee Benefit Plans.   Except as set forth on Schedule 7.24, Alpha
Group is not now, nor has it ever been, a party or contributor to or a sponsor
of (i) any employee benefit plan (as defined in Section 3(3) of ERISA) and
(ii) any employment contract, written or unwritten. All such employee benefit
plans and employment contracts are hereinafter collectively referred to as
“Employee Benefit Plans”. Each Employee Benefit Plan is, and has at all times
been, administered and operated in compliance with its terms, the Code, ERISA,
and all other federal, state and local laws (and all rules and regulations
thereunder). Each Employee Benefit Plan which Alpha Group currently sponsors or
contributes to can be amended or terminated at any time without liability to
Alpha Group. Alpha Group has performed all obligations required to be performed
by it under any law or by the terms of each Employee Benefit Plan, and all
contributions or payments deducted by Alpha Group for tax purposes were properly
deductible in the year for which such deductions were claimed. The assets of
Alpha Group are not subject to any liens under ERISA or the Code, and no event
has occurred, and no condition exists, which could subject Alpha Group or its
assets to a future liability or lien on account of any Controlled Group Benefit
Plan. A Controlled Group Benefit Plan means any Employee Benefit Plan which
Alpha Group or any affiliated entity, within the meaning of Section 414(b), (c),
(m) or (o) of the Code (an “Affiliate”), now maintains, ever maintained or to
which any Affiliate ever contributed. There are no actions, investigations or
claims of any kind (other than routine benefit claims made in the ordinary
course), pending or threatened, with respect to any Employee Benefit Plan. There
have been no audits or investigations of any Employee Benefit Plan by any
governmental agency except as set forth on Schedule 7.24. Alpha Group and all
Affiliates have never been subject to the COBRA group health plan continuation
of coverage requirements under ERISA Sections 601-608 and the regulations
thereunder. Alpha Group and all Affiliates have at all times complied with any
applicable continuation of coverage requirements under state law.

 

7.25.   Severance Obligations.   Alpha Group does not have any obligation to
past employees for any severance payments or benefits, and Alpha Group does not
have any obligation for any severance payments or benefits to any person
presently employed by Alpha Group whose employment is terminated after the date
hereof. Except as set forth on Schedule 7.23, the closing of the transactions
contemplated by this Agreement will not (i) entitle any current or former
employee of Alpha Group or of any Affiliate to severance pay, unemployment
compensation or any other payment, except as expressly provided in this
Agreement, or (ii) accelerate the time of payment or vesting or increase the
amount of compensation due any such employee.

 

7.26.   Environmental.   Alpha Group has operated its business and maintained
its assets (owned or leased) in compliance with all applicable environmental
laws and regulations.

 

7.27.   Business Relationships.   To the knowledge of Alpha Group and the
Members, Alpha Group’s relationships with its suppliers, vendors,
representatives and customers is satisfactory, and to the knowledge of Alpha
Group, there is no occurrence which, with or without the giving of notice or the
lapse of time or both, would constitute a default under any agreement or
arrangement with any such party or would adversely affect Alpha Group’s
relationship with any such party so as to have a material adverse effect on the
business, operations, or condition (financial or otherwise) of Alpha Group.

 

 

 

 

7.28.   Books and Records.   Alpha Group has made available to Janel and its
representatives all of Alpha Group’s tax, accounting, corporate and financial
books and records, whether in written, electronic or other form. All such books
and records are materially complete and correct, have been maintained on a
current basis, and fairly reflect the basis for Alpha Group’s financial
condition and results of operations as set forth in the Base Balance Sheet.

 

7.29.   Knowledge of Adverse Conditions.   To the knowledge of Alpha Group,
there are no present conditions, state of facts or circumstances which has
affected or may in the aggregate have a material adverse effect upon the
business or prospects of Alpha Group taken as a whole.

 

7.30.   Accuracy of Representations.   All representations and warranties with
respect to Alpha Group and the Member are true and correct as of the date
hereof. This Agreement does not contain any untrue statement of a material fact
with respect to Alpha Group and the Member or omit to state any material fact
with respect thereto necessary to make the statements contained herein not
misleading.

 

8.           Covenants of Janel.

 

Janel covenants and agrees as follows:

 

8.1.   It will maintain all negotiations and other information with respect to
the transactions contemplated herein in confidence and, except as required by
law, will not make any announcement thereof or disclose such negotiations to any
other party other than its professional advisors and lenders. If it is required
by law to make any such disclosure, it will first advise Alpha Group of the
content of the proposed disclosure, and the time and place that the disclosure
will be made. Janel and the Member will cooperate on appropriate publicity
materials with respect to the transactions contemplated hereby. Nothing herein
shall restrict Janel’s right to make a public announcement that the transactions
contemplated herein have closed, or to include appropriate information in
applicable regulatory filings. This covenant shall survive the Closing.

 

8.2.   At the Closing, Janel will engage JJG pursuant to the terms of the
Employment Agreement.

 

9.           Covenants of Alpha Group and the Members.

 

Each of the entities in Alpha Group and each of the Members, jointly and
severally, covenants and agrees as follows:

 

9.1.   It will maintain all negotiations and other information with respect to
the transactions contemplated herein and the terms of this Agreement and the
Employment Agreement in confidence and, except as required by law or with the
consent of Janel, will not make any announcement thereof or disclose such
negotiations to any other party other than its professional advisors and
lenders. If it is required by law to make any such disclosure, it will first
advise Janel of the content of the proposed disclosure, and the time and place
that the disclosure will be made. Janel and the Members will cooperate on
appropriate publicity materials with respect to the transactions contemplated
hereby. This covenant shall survive the Closing.

 

9.2.   Prior to the Closing Date, Alpha Group will not engage in any practice,
take or omit to take any action, or enter into any transaction outside the
ordinary course of business.

 

 

 

 

9.3.   Prior to the Closing Date, it will continue to operate the Alpha Business
and Alpha Group’s properties in the ordinary course of business, and will
preserve, and enforce, in the ordinary course of business, all rights with
respect thereto, including its present operations, physical facilities, working
conditions, and relationships with lessors, licensors, suppliers, customers and
employees.

 

9.4.   Prior to the Closing Date, without the prior written consent of Janel,
Alpha Group will not authorize any salary, bonus, or compensation increase,
other than in the ordinary course of its business and consistent with prior
practice, or any dividends or loans to officers or directors.

 

9.5.   During the period commencing on the date hereof and ending on the Closing
Date, it will (i) provide Janel and its representatives with full access during
normal business hours to all of Alpha Group’s properties, assets, books,
records, contracts, leases, mortgages, commitments, instruments and agreements
upon one-day’s notice, (ii) provide Janel and its representatives with such tax,
financial and operating data and other information with respect to Alpha Group’s
business and properties as Janel shall from time to time reasonably request upon
three-days’ notice, and (iii) permit Janel and its representatives to consult
with Alpha Group’s representatives, officers, employees, bankers, attorneys,
accountants, suppliers, and customers, provided that any employees and customers
with which Janel or its representatives desire to consult shall be approved by
Alpha Group in advance..

 

9.6.   Alpha Group and the Members will obtain, prior to the Closing Date, all
licenses, permits, consents, approvals, authorizations, qualifications and
orders of governmental authorities and parties to contracts with Alpha Group
which may be required in order to enable Alpha Group and the Members to perform
their respective obligations hereunder.

 

9.7.   As promptly as practicable and in any event no later than 30 days after
the end of each calendar month ending after the date hereof and before the
Closing Date, Alpha Group will deliver to Janel true and complete copies of the
unaudited balance sheet, and the related unaudited statement of operations, of
Alpha Group, as of and for the month and the portion of the fiscal year then
ended, together with the notes, if any, relating thereto, which financial
statements shall be prepared in accordance with GAAP on a basis consistent with
the prior financial statements of Alpha Group.

 

9.8.   At the Closing, JJG will agree to be employed by Janel pursuant to the
terms of the Employment Agreement.

 

9.9.   At or prior to the Closing Date, Alpha Group will pay and discharge all
of its obligations, whether arising by operation of law, by contract, by past
custom or practice or otherwise, for salaries, vacation, holiday pay, bonuses
and other forms of compensation which were payable to its officers, directors or
employees through the Closing Date (including all required taxes, insurance and
withholding thereon). Alpha Group or the Members will pay and discharge all of
its obligations under the agreements listed on Schedule 7.22 if, as and when
such obligations become due (including all required taxes, insurance and
withholding thereon). To the extent any such obligations are not so paid, Alpha
Group and the Members hereby authorize Janel to pay and discharge such amounts
and deduct the full amount of all such payments from funds due from Janel to
Alpha Group or the Members pursuant to the terms hereof or under the Employment
Agreement.

 

9.10.   Following the Closing, the Members (or their designee other than Alpha
Group) will pay all of the Retained Obligations as and when due.

 

 

 

 

10.         Conditions Precedent to Obligations of Janel.

 

Janel Group’s obligation to close the transactions pursuant to this Agreement is
contingent on the fulfillment, at or prior to the Closing Date, of each of the
following conditions to the reasonable satisfaction of Janel in Janel’s
judgment, which judgment will not be unreasonably exercised, any of which
conditions may be waived in writing, in whole or in part, by Janel:

 

10.1.   The representations and warranties made by or on behalf of Alpha Group
or the Members contained in this Agreement or in any certificate or document
delivered by, or at the direction of, Alpha Group or the Members to Janel
pursuant to the provisions hereof shall be true in all respects at and as of the
time of the Closing as though such representations and warranties were made at
and as of such time. To the extent any of the Schedules to be attached hereto
have not been completed as of the date hereof, such Schedules shall have been
completed by the Alpha Group and delivered to Janel for approval. Provided the
information set forth in such Schedules is acceptable to Janel, such Schedules
shall be attached to this Agreement and the condition set forth in this Section
shall be then satisfied.

 

10.2.   Alpha Group and the Members shall have each performed and complied in
all material respects with all covenants, agreements, and conditions required by
this Agreement to be performed or complied with by it prior to or at the
Closing.

 

10.3.   Prior to the Closing, the Members or their designees, other than any of
the Alpha Group, shall have assumed all of the Retained Obligations pursuant to
the Instrument of Assumption in the form attached hereto as Exhibit D.

 

10.4.   Since December 31, 2013, no material adverse change in the condition
(financial or otherwise), business, earnings or, to the knowledge of Alpha Group
or the Members, prospects of Alpha Group has occurred, except as disclosed on
Schedule 7.16.

 

10.5.   Alpha Group or the Members shall have obtained the consent of all
required governmental bodies and all third parties as required for the
conclusion of the transactions contemplated by this Agreement, including
approval of third parties under the leases, contracts, agreements or franchises
transferred to Janel Group as described on Schedule 2.2, if any.

 

10.6.   Janel shall have obtained the consent of all required governmental
bodies and all third parties as required for the conclusion of the transactions
contemplated by this Agreement as described on Schedule 6.5, if any.

 

10.7.   Janel shall have received funding from its commercial lender and from
the issuance of its preferred stock in amounts sufficient to satisfy its
obligations hereunder.

 

10.6.   Janel shall have received a certificate signed by the chief executive
officer of Alpha Group and the Members and dated the Closing Date, to the effect
that the conditions specified in Sections 10.1 through 10.6 inclusive have been
fulfilled.

 

10.7.   JJG shall have entered into the Employment Agreement.

 

10.8.   Janel shall have received the following:

 

 

 

(i)          A certificate from the Secretary of State (or similar office) of
Alpha Group’s respective jurisdictions of incorporation, dated at or about the
Closing Date, to the effect that Alpha Group is in good standing under the laws
of said jurisdiction.

 

(ii)         An incumbency certificate for Alpha Group signed by all of the
officers thereof dated at or about the Closing Date.

 

(iii)        Resignation letters of all of the managers, directors and officers
of Alpha Group, effective as of the Closing.

 

(iv)        Copies of Alpha Group’s respective constituent documents, as amended
to date, each certified by JJG at or about the Closing Date, and all corporate
records of Alpha Group.

 

(v)         Resolutions of the Members of AILP and PCL authorizing the
transactions contemplated under this Agreement, certified by JJG dated at or
about the Closing Date.

 

(vi)        The duly executed Instrument of Assumption.

 

(vii)       A Non-Solicitation Agreement from each management and sales
personnel of Alpha Group who becomes an employee of Janel.

 

(viii)      An estoppel certificate and consent to assignment from the lessor
under each of the Facility Leases in form and substance reasonably satisfactory
to Janel.

 

(ix)        All other instruments, documents and certificates as are required to
be delivered by or on behalf of Alpha Group or the Members pursuant to the
provisions of this Agreement or that may be reasonably requested in furtherance
of the provisions of this Agreement.

 

11.         Conditions Precedent to Obligations of Alpha Group and the Member.

 

Alpha Group’s and the Members’ obligations to close the transactions pursuant to
this Agreement is contingent on the fulfillment, at or prior to the Closing
Date, of each of the following conditions to the reasonable satisfaction of
Alpha in its judgment, which judgment will not be unreasonably exercised, any of
which conditions may be waived in writing, in whole or in part, by Alpha:

 

11.1.   The representations and warranties by Janel Group contained in this
Agreement or in any certificate or document delivered by, or at the direction of
Janel Group to Alpha Group pursuant to the provisions hereof shall be true in
all respects at and as of the time of the Closing as though such representations
and warranties were made at and as of such time.

 

11.2.   Janel Group shall have performed and complied in all material respects
with all covenants, agreements, and conditions required by this Agreement to be
performed or complied with by them prior to or at the Closing.

 

11.3.   Janel Group shall have delivered to Alpha Group all of the exhibits and
schedules required herein to be delivered by Janel, and copies of the documents
referred to therein, each duly executed, if required, and such exhibits,
schedules and documents shall have been reasonably acceptable to Alpha Group.

 

 

 

 

11.4.   Alpha Group shall have received a certificate signed by the President of
Janel, and dated the Closing Date, to the effect that the conditions specified
in Sections 11.1 through 11.3 inclusive have been fulfilled.

 

11.5. Janel shall have entered into the Employment Agreement.

 

11.6.   The Member shall have received all other instruments, documents and
certificates as are required to be delivered by or on behalf of Janel Group
pursuant to the provisions of this Agreement or that may be reasonably requested
in furtherance of the provisions of this Agreement.

 

12.         [INTENTIONALLY OMITTED]

 

13.         Restriction on Competition and Solicitation.

 

Alpha Group and the Members acknowledge that the services of Alpha Group and the
business of the customer accounts of Alpha Group are an integral part of the
benefits which Janel is purchasing pursuant to the terms of this Agreement.
Accordingly, each of the entities within Alpha Group and each of the Members
agrees as follows:

 

13.1.   At any time during the term of the Employment Agreement and for a period
of two (2) years after the termination or expiration thereof, except in the
course of the performances thereunder, neither any entity within Alpha Group nor
any Member will, directly or indirectly, invest in, own, manage, operate,
finance, control, or participate in the ownership, management, operation,
financing, or control of, lend its name or any similar name to, lend his credit
to, any business whose services or activities compete in whole or in part with
the freight forwarding or logistics services or activities of Janel Group or its
Affiliates anywhere within the United States; provided, however, that a Member
may purchase or otherwise acquire up to (but not more than) one percent of any
class of securities of any enterprise (but without otherwise participating in
the activities of such enterprise) if such securities are listed on any national
or regional securities exchange or have been registered under Section 12(g) of
the Securities Exchange Act of 1934.

 

13.2.   At any time during the term of the Employment Agreement and for a period
of two (2) years after the termination or expiration of the term thereof, except
to the extent necessary for the performance of the services under the Employment
Agreement, it/he will not, directly or indirectly, solicit, on behalf of any
party other than Janel Group or its affiliates, business of the same or similar
type being carried on by Janel Group (or any affiliate of Janel), from any
person or entity who is or was a customer of Alpha Group or Janel Group at any
time during the 12-month period preceding such termination or expiration,
whether or not it/he had personal contact with such customer during and by
reason of the provision of services under the Employment Agreement.

 

13.3. At any time during the term of the Employment Agreement and for a period
of two (2) years after the termination or expiration thereof, except in the
course of the performance of the services thereunder, it/he will not, directly
or indirectly, on behalf of any party other than Janel Group or its Affiliates,
(i) solicit, employ, or otherwise engage as an employee, independent contractor,
or otherwise, any person who is or was an employee of Janel Group (or any
subsidiary or affiliate of Janel) at any time during the term of the Employment
Agreement or in any manner induce or attempt to induce any employee of Janel
Group (or any subsidiary or affiliate of Janel) to terminate his employment with
Janel Group (or any subsidiary or affiliate of Janel), as the case may be; or
(ii) interfere with Janel Group’s (or any subsidiary or affiliate of Janel)
relationship with any person, including any person who at any time during the
term of the Employment Agreement was an employee, contractor, vendor, supplier,
or customer of Janel Group (or any subsidiary or affiliate of Janel).

 

 

 

 

13.4.   In the event of breach by any entity within Alpha Group or any Member of
the terms of this Section, Janel Group shall be entitled to institute legal
proceedings to obtain damages for such breach, or to enforce the specific
performance of this Agreement and to enjoin such entity and/or the Member from
any further violation of this Section and to exercise such remedies cumulatively
or in conjunction with all other rights and remedies provided at law. Alpha
Group and the Members acknowledge, however, that the remedies at law for any
breach by any of them of the provisions of this Section may be inadequate. In
addition, in the event the undertakings set forth in this Section shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of extending for too great a period of time or by reason of being too extensive
in any other respect, each such agreement shall be interpreted to extend over
the maximum period of time for which it may be enforceable and to the maximum
extent in all other respects as to which it may be enforceable and enforced as
so interpreted, all as determined by such court in such action.

 

14.         Indemnification.

 

14.1.   Indemnification by Janel Group. Janel Group hereby agrees to indemnify
and hold harmless the Members from and against any and all Losses (as
hereinafter defined), to the extent such Losses arise out of, result from, or
are in connection with: (i) any breach by Janel Group of any of the terms of
this Agreement, (ii) any failure of any warranty or representation of Janel
Group made herein, or (iii) any failure by Janel Group to perform or comply with
any of their covenants or obligations under this Agreement.

 

14.2.   Indemnification by the Members. The Members hereby agree to jointly and
severally indemnify and hold harmless Janel Group and its shareholders,
directors, officers, agents and employees, from and against any and all Losses,
to the extent such Losses arise out of, result from, or are in connection with:
(i) any breach by Alpha Group or the Members of any of the terms of this
Agreement, (ii) any failure of any warranty or representation of Alpha Group or
the Members made herein, or (iii) any failure by Alpha Group or the Members to
perform or comply with any of its covenants or obligations under this Agreement.

 

14.3.   For purposes of this Agreement, “Losses” shall mean the aggregate of any
and all payments for claims, liabilities, suits, actions, demands, charges,
damages, losses, costs, or expenses (including reasonable attorneys’ fees,
expert witness fees and court costs) of every kind and nature incurred by the
indemnified party, net of all reserves with respect to such item, tax benefits,
insurance proceeds and any indemnity, contribution or other similar payment from
third parties. Tax benefits will be considered to be realized for purposes of
this Section in the year in which an indemnity payment occurs, taking into
account the present value of any such tax benefits, and the amount of tax
benefits shall be determined by assuming the person entitled to be indemnified
is in the maximum applicable foreign, federal, state and local income tax
bracket.

 

 

 

 

14.4.   If any claim is made, or any suit or proceeding is instituted, which, if
valid or prosecuted successfully would entitle a party to indemnification under
this Section (a “Claim”), the indemnified party shall promptly give notice
thereof to the others in writing. At the election of the indemnifying party, the
indemnifying party shall, at its own cost and expense, assume the defense of
such Claim or participate either directly or through their counsel with the
indemnified party in the resolution, by litigation or otherwise, of any Claim.
The indemnified party agrees to cooperate (and to cause parties within its
control to cooperate) with the indemnifying party in determining the validity of
any Claim or assertion of any Losses including giving (and causing parties
within its control to give) the indemnifying party full access to information
within its possession. The indemnified party agrees that it will not (and will
cause parties within its control not to) settle any Claim without the prior
written consent of the indemnifying party and to exercise its best efforts to
avoid or minimize the Losses resulting from any Claim.

 

15.         No Brokerage.

 

Other than obligations of Alpha Group to Albion International Services, Inc.,
none of the parties hereto has incurred any obligation or liability, contingent
or otherwise, for brokerage fees, finder’s fees, agent’s commissions, or the
like in connection with this Agreement or the transactions contemplated hereby.
Each party hereto agrees to indemnify and hold the other party hereto harmless
against and in respect of any such obligation or liability based on agreements,
arrangements, or understandings claimed to have been made by such party with any
third party.

 

16.         Nature of Representations and Warranties.

 

All of the parties hereto are executing and carrying out the provisions of this
Agreement in reliance on the representations, warranties, covenants and
agreements contained in this Agreement or at the closing of the transactions
contemplated hereunder, and any investigation that they might have made or any
other representations, warranties, covenants, agreements, promises or
information, written or oral, made by the other party or any other person shall
not be deemed a waiver of any breach of any such representation, warranty,
covenant or agreement.

 

17.         Notices and Payments.

 

All notices, writings and other communications required or permitted to be given
pursuant to this Agreement shall be in writing, and if such notices are
hand-delivered, faxed or e-mailed, return fax or e-mail acknowledgement
requested, to the address set forth below, they shall be deemed to have been
received on the business day so delivered or transmitted; if such notices are
transmitted by overnight courier, to the address set forth below, they shall be
deemed to have been received on the business day following the date on which so
transmitted, provided that any notice, writing or other communication received
after 5:00 p.m., Eastern Time, shall be deemed to have been received on the next
business day:

 

Janel: Janel World Trade, Ltd.   150-14 132nd Avenue   Jamaica, New York  
Attention: William J. Lally   Fax (516) 593-0925   blally@janelgroup.net    
With a copy to: Hillel Tendler, Esquire   Neuberger, Quinn, Gielen, Rubin &
Gibber, P.A.   One South Street, 27th Floor   Baltimore, Maryland  21202   Fax
(410) 951-6038   ht@nqgrg.com     Alpha Group   and the Members: Mr. John Joseph
Gonzalez II

 

 

 

 

  145 Hook Creek Boulevard   Valley Stream, NY  11581   Fax: (516) 872-0991  
e-mail  jjg@alpha-pcl.com     With a copy to: Jack P. Baron, Esquire   Lum,
Drasco & Positan, LLC   103 Eisenhower Parkway   Roseland, NJ 07068   Fax: (973)
403-9021   jbaron@lumlaw.com

 

All payments hereunder shall be delivered to the above addresses. Any party may
change its address for notice or payment purposes by giving notice the other
parties as hereinabove provided.

 

18.         Expenses.

 

18.1.   Each party hereto shall be responsible for and bear all of its own costs
and expenses (including the expenses of its representatives) incurred at any
time in connection with negotiation, due diligence and closing the transaction
described herein.

 

18.2.   Alpha Group and the Members shall pay all income taxes and other taxes
based on its taxable income which may be required as a result of the
transactions contemplated hereby.

 

19.         Survival.

 

Except as otherwise provided herein, the representations, warranties, covenants
and agreements herein contained shall survive the execution, and delivery of
this Agreement and the closing of the transactions contemplated hereby, and
shall continue for a period of two years following the Closing Date, except for
breaches of the representations and warranties set forth in Sections 7.2, 7.3,
7.5, 7.7, 7.9, 7.17, 7.23, 7.24, 7.25 and 7.26, which shall survive until the
expiration of all applicable statutes of limitation with respect thereto, and
the covenants set forth in Sections 8.1 and 9.1 which shall continue for a
period of 12 months following the termination of any association between Janel
and the Member.

 

20.         Termination of Agreement.

 

20.1.   This Agreement may be terminated and the transactions contemplated
hereby may be abandoned at any time prior to the Closing, by written notice from
the party terminating the Agreement to the other party, as follows:

 

(i)   By Mutual Consent.   By the mutual written consent of Janel Group and
Alpha Group.

 

(ii)   By Either Party.   At any time before the Closing, by Janel Group or
Alpha Group, (a) in the event of a material breach hereof by the non-terminating
party if such non-terminating party fails to cure such breach within five
business days following written notification thereof by the terminating party,
or (b) in the event one or more of the conditions precedent to such party’s
obligation to close the transactions pursuant to this Agreement, as set forth in
Section 10 or 11, as the case may be but subject to the condition set forth in
the next sentence, have not been satisfied as required pursuant to the terms
hereof.

 

 

 

 

20.2.   In the event of termination of this Agreement pursuant to this Section
20, or if the Closing shall not have occurred on or before the Closing Date, all
obligations of the parties hereto shall terminate, except the obligations of the
parties set forth in this Section 20 and except for the provisions of Sections
8.1, 9.1, 18, 23, 24, 25, 26, and 27. If the Closing shall not have occurred on
or before the Closing Date, nothing herein shall prejudice the ability of the
non-terminating party from seeking damages from any other party for any willful
breach of this Agreement, including reasonable attorneys’ fees and the right to
pursue any remedy at law or in equity.

 

21.         Exclusivity; Termination of Agreement.

 

21.1.   Until the Closing, Alpha Group and the Member will not directly or
indirectly, through any representative or otherwise, solicit or entertain offers
from, negotiate with or in any manner, encourage, discuss, accept or consider
any proposal of any other person relating to the acquisition of the Alpha
Group’s stock or Alpha Group’s assets or business in whole or in part, whether
directly or indirectly, through purchase, merger, consolidation, or otherwise,
and will immediately notify Janel regarding any contact between Alpha Group or
any Member or their respective representatives and any other person regarding
any such offer or proposal or any related inquiry.

 

21.2.   In the event the Closing does not take place on the Closing Date, the
obligations of the parties hereto with respect to exclusivity set forth above in
this Section and to proceed to Closing will terminate.

 

22.         Effect of Waiver.

 

The failure of any party at any time or times to require performance of any
provision of this Agreement will in no manner affect the right to enforce the
same. The waiver by any party of any breach of any provision of this Agreement
will not be construed to be a waiver by any such party of any succeeding breach
of that provision or a waiver by such party of any breach of any other
provision.

 

23.         Severability.

 

The invalidity, illegality or unenforceability of any provision or provisions of
this Agreement will not affect any other provision of this Agreement, which will
remain in full force and effect, nor will the invalidity, illegality or
unenforceability of a portion of any provision of this Agreement affect the
balance of such provision. In the event that any one or more of the provisions
contained in this Agreement or any portion thereof shall for any reason be held
to be invalid, illegal or unenforceable in any respect, this Agreement shall be
reformed, construed and enforced as if such invalid, illegal or unenforceable
provision had never been contained herein.

 

24.         Governing Law.

 

This Agreement shall be governed by and construed in accordance with, the laws
of the State of New York without regard to conflict of law principles.

 

 

 

 

25.         Arbitration.

 

Any dispute to be submitted to binding arbitration pursuant to the terms of this
Agreement shall be submitted to binding arbitration in New York, New York, in
accordance with the rules and procedures of the American Arbitration
Association. The arbitrator’s decision will be final and may be enforced through
any court having jurisdiction. Each party will bear its own costs and expenses
associated with such arbitration proceedings, including costs of witnesses,
travel, attorneys, and other representatives. The general costs and expenses of
the arbitration proceedings, such as the fees of the mediator or arbitrator and
the charges of the American Arbitration Association, will be divided equally
among the parties to the dispute.

 

26.         Enforcement.

 

26.1.   Any suit, action or proceeding with respect to this Agreement, shall be
brought in the state and federal courts located in New York. The parties hereto
hereby accept the exclusive jurisdiction of those courts, as set forth above,
for the purpose of any such suit, action or proceeding. The parties hereto
hereby irrevocably waive, to the fullest extent permitted by law, any objection
that any of them may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any
judgment entered by any court in respect thereof brought as set forth above, and
hereby further irrevocably waive any claim that any suit, action or proceeding
so brought, has been brought in an inconvenient forum.

 

26.2.   The parties hereto acknowledge and agree that any party’s remedy at law
for a breach or threatened breach of any of the provisions of this Agreement
would be inadequate and such breach or threatened breach shall be per se deemed
as causing irreparable harm to such party. Therefore, in the event of such
breach or threatened breach, the parties hereto agree that, in addition to any
available remedy at law, including but not limited to monetary damages, an
aggrieved party, without posting any bond, shall be entitled to obtain, and the
offending party agrees not to oppose the aggrieved party’s request for,
equitable relief in the form of specific enforcement, temporary restraining
order, temporary or permanent injunction, or any other equitable remedy that may
then be available to the aggrieved party.

 

27.         Binding Agreement; Assignment.

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Janel, at its option, may
designate one or more other direct or indirect subsidiaries or affiliates of
Janel to purchase the Equity Interests. Except as set forth herein, this
Agreement shall not be assignable by any party hereto except as provided herein
or with the prior written consent of the other parties.

 

28.         Entire Agreement; Modification.

 

This Agreement, which includes all schedules and exhibits hereto, constitutes
the entire agreement between the parties hereto with respect to the subject
matter hereof, superseding all prior negotiations, correspondence,
understandings and agreements, if any, between the parties; no amendment or
modification of this Agreement shall be binding on the parties unless made in
writing and duly executed by all parties. There are no oral or implied
agreements and no oral or implied warranties between the parties hereto other
than those expressed herein.

 

29.         Further Assurances.

 

Each of the parties hereto agrees to execute, acknowledge, seal and deliver,
after the date hereof and after the Closing, such further assurances,
instruments and documents and to take such further actions as the other may
reasonably request in order to fulfill the intent of this Agreement and the
transactions contemplated hereby.

 

 

 

 

30.         Facsimile Signature and Counterparts.

 

This Agreement may be executed by facsimile signatures which shall have the full
force and effect of original signatures. This Agreement may be executed in
counterparts, all of which taken together shall constitute one instrument.

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 



  Janel Group:   Janel World Trade, Ltd.         By: /s/ William J. Lally    
William J. Lally     President and Chief Executive Officer         The Janel
Group of New York, Inc.               By: /s/ William J. Lally     William J.
Lally     President and Chief Executive Officer         Alpha Group:   Alpha
International LLC         By: /s/ John Joseph Gonzalez II     John Joseph
Gonzalez II     President         Alpha Logistics LLC         By: /s/ John
Joseph Gonzalez II     John Joseph Gonzalez II     President         PCL
Transport LLC         By: /s/ John Joseph Gonzalez II     John Joseph Gonzalez
II     President



 



  Members:       /s/ John Joseph Gonzalez II   John Joseph Gonzalez II       /s/
Cathleen Margaret Gonzalez   Cathleen Margaret Gonzalez



 

 

 

 

EQUITY INTEREST PURCHASE AGREEMENT

INDEX OF SCHEDULES AND EXHIBITS

 

Schedule         1.1(a)   -   Alpha Assets 1.1(b)   -   Excluded Assets 2.1   -
  Current Equity Owners and Transfers of Equity Interests 2.2   -   Retained
Obligations 6.5   -   Janel Approvals 7.8   -   Alpha Group Approvals 7.9   -  
Exceptions to Condition of Alpha Assets 7.10   -   Alpha Group’s Licenses and
Marks 7.11   -   Alpha Group Financial Statements 7.14   -   Facilities 7.16   -
  Material Adverse Changes to Alpha Group 7.18   -   Alpha Group Contracts and
Authorizations 7.20   -   Alpha Group Litigation 7.21   -   Insurance Policies
7.23   -   Agreements with Employees 7.24   -   Employee Benefit Plans          
Exhibit         A   -   Base Balance Sheet B   -   Assignment of Equity Interest
C   -   Employment Agreement D   -   Instrument of Assumption E   -   Escrow
Agreement

 

 

 

